                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                      Plaintiff,               )
                                               )
       v.                                      )      Case No. 6:13-cr-03089-MDH
                                               )
CEDRIC A. LOVEJOY,                             )
                                               )
                      Defendant.               )

                                           ORDER

       Before the Court is Defendant’s Emergency Motion for Reconsideration of

Compassionate Release. (Doc. 69). Defendant asks the Court to reconsider its previous Order

denying compassionate release to Defendant (Doc. 68). After careful consideration, the Court

hereby DENIES Defendant’s motion. The Court finds that the Defendant has not established

that new circumstances warrant a reconsideration of the previous Order.



IT IS SO ORDERED.


DATED: December 8, 2020                     /s/ Douglas Harpool
                                            DOUGLAS HARPOOL
                                            UNITED STATES DISTRICT JUDGE




                                        1
            Case 6:13-cr-03089-MDH Document 70 Filed 12/08/20 Page 1 of 1
